           Case 2:19-cr-00105-TLN Document 37 Filed 01/07/21 Page 1 of 1


                                                                                 FILED
                              UNITED STATES DISTRICT COURT                 January 7, 2021
                             EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                            EASTERN DISTRICT OF
                                                                                 CALIFORNIA




UNITED STATES OF AMERICA,                    Case No. 2:19-CR-00105-01-TLN

                Plaintiff,

      v.                                              ORDER FOR RELEASE OF
                                                       PERSON IN CUSTODY
ERICK STEVEN PEREZ,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ERICK STEVEN PEREZ,

Case No. 2:19-CR-00105-01-TLN Charge 18 U.S.C. § 922(g), from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                         X     (Other): TIME SERVED.

      Issued at Sacramento, California on January 7, 2021 at 10:00 AM.




                                    By:

                                          District Judge Troy L. Nunley
